DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32 and 37 are objected to because of the following informalities:  
Claim 32 depends upon itself.
	Claim 37 depends upon canceled claim 18.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 and 18-19 of U.S. Patent No 11,068,667. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 20, Choi discloses an electronic apparatus, comprising: an input unit comprising input circuitry; a communicator comprising communication circuitry configured to perform communication with a plurality of second AI (Artificial Intelligence) models; and a processor configured to: receive at least one sentence through the input unit, based on the at least one sentence being input to a first AI model, obtain, through the first AI model, identification information of a second AI model corresponding to the at least one sentence from among the plurality of second AI models according to a characteristic of the at least one sentence, and control, based on the identification information of the second AI model corresponding to the at least one sentence, the communicator to transmit information of the at least one sentence to the second AI model corresponding to the at least one sentence in order to receive a response with respect to the at least one sentence by the second AI model corresponding to the at least one sentence (claim 1).  
Regarding claim 21, Choi discloses an electronic apparatus wherein the processor is further configured to: perform a preprocessing of a natural language input including the at least one sentence,-2-CHOI et al.Atty Docket No.: JAR-6280-0429 Appl. No. 17/377,599analyze a characteristic of the preprocessed natural language and the characteristic of the user and identify a chatting server corresponding to the preprocessed natural language from among the plurality of second AI models, and control the communicator to transmit the preprocessed natural language to the identified chatting server (claim 2).  
Regarding claim 22, Choi discloses an electronic apparatus wherein the processor is further configured to: with respect to each of the plurality of second AI models, determine at least one of: a first matching score with respect to the preprocessed natural language, a second matching score with respect to a dialogue pattern including the preprocessed natural language, a third matching score with respect to emotion of the user and a fourth matching score with respect to the characteristic of the user, with respect to each of the plurality of second AI models, determine a final matching score with respect to each of the plurality of second AI models using at least one of the first to fourth matching scores, and identify a chatting server having a highest final matching score among the plurality of second AI models as the chatting server corresponding to the preprocessed natural language (claim 3).  
Regarding claim 23, Choi discloses an electronic apparatus wherein the first matching score is determined based on weighted values given to words of the preprocessed natural language and a Term Frequency/Inverse Document Frequency (TF/IDF) value, wherein the second matching score is determined based on a similarity to pre- stored dialogue pattern data, wherein the third matching score is determined based on sentiment analysis and emotion analysis of the preprocessed natural language, and - 3-CHOI et al.Atty Docket No.: JAR-6280-0429 Appl. No. 17/377,599 wherein the fourth matching score is determined based on at least one of: age, gender, region and education of the user (claim 4).  
Regarding claim 24, Choi discloses an electronic apparatus further comprising: a memory configured to store history information of dialogues performed with the second AI model corresponding to at least context information with respect to a situation in which the at least one sentence is input (claim 5).  
Regarding claim 25, Choi discloses an electronic apparatus wherein the processor is further configured to: in response to receiving an additional natural language through the input unit after receiving a natural language input including the at least one sentence, identify a second AI model corresponding to the additional natural language from among the plurality of second AI models by analyzing a characteristic of the additional natural language and the characteristic of the user, and in response to the second AI model corresponding to the natural language being different from the second AI model corresponding to the additional natural language, control the communicator to transmit the additional natural language to the second AI model corresponding to the additional natural language (claim 6).  
Regarding claim 26, Choi discloses an electronic apparatus wherein the processor is further configured to control the communicator to transmit history information of dialogues performed with the second AI model corresponding to the natural language and context information together with the additional natural language to the second AI model corresponding to the additional natural language (claim 7).  
Regarding claim 27, Choi discloses an electronic apparatus  Appl. No. 17/377,599wherein the characteristic of the at least one sentence is a matching score with respect to each of the plurality of second AI models (claim 3).  
Regarding claim 28, Choi discloses an electronic apparatus wherein the first chatting server is a chatting server configured to provide a response corresponding to the natural language input using pre-stored response data base, wherein the second chatting server includes a chatting server configured to provide a response by identifying a context of the natural language input using a first response model, and wherein the third chatting server includes a chatting server configured to provide a response by inferring a question included in the natural language input using a second response model (claim 9).  
Regarding claim 29, Choi discloses a method for controlling an electronic apparatus, the method comprising: receiving at least one sentence as an input; based on the at least one sentence being input to a first AI model, obtaining through the first AI model identification information of a second AI model corresponding to the at least one sentence from among a plurality of second AI models according to at least a characteristic of the at least one sentence, transmitting, based on the identification information of the second AI model corresponding to the at least one sentence, information regarding the at least one sentence to the second AI model corresponding to the at least one sentence and receiving a response with respect to the at least one sentence (claim 10).  
Regarding claim 30, Choi discloses a method further comprising: performing a preprocessing of a natural language including the at least one sentence,-5-CHOI et al.Atty Docket No.: JAR-6280-0429 Appl. No. 17/377,599wherein the identifying comprises analyzing a characteristic of the preprocessed natural language and the characteristic of the user and identifying a chatting server corresponding to the preprocessed natural language from among the plurality of second AI models, and wherein the transmitting comprises transmitting the preprocessed natural language to the identified chatting server (claim 11).  
Regarding claim 31, Choi discloses a method wherein the identifying further comprises: with respect to each of the plurality of second AI models, determining a first matching score with respect to the preprocessed natural language, a second matching score with respect to a dialogue pattern including the preprocessed natural language, a third matching score with respect to emotion of the user and a fourth matching score with respect to the characteristic of the user; with respect to each of the plurality of second AI models, determining a final matching score for each of the plurality of second AI models using at least one of the first to fourth matching scores; and identifying a second AI model having a highest final matching score among the plurality of second AI models as the chatting server corresponding to the preprocessed natural language (claim 12).  
Regarding claim 32, Choi discloses a method wherein the first matching score is determined based on weighted values given to words of the preprocessed natural language and a Term Frequency/Inverse Document Frequency (TF/IDF) value, wherein the second matching score is determined based on a similarity to pre- stored dialogue pattern data, wherein the third matching score is determined based on sentiment analysis and emotion analysis of the preprocessed natural language, and -6-CHOI et al.Atty Docket No.: JAR-6280-0429 Appl. No. 17/377,599 wherein the fourth matching score is determined based on at least one of: age, gender, region and education of the user (claim 13).  
Regarding claim 33, Choi discloses a method further comprising: storing history information of dialogues performed with the second AI model corresponding to a natural language including the at least one sentence and context information with respect to a situation in which the natural language is input (claim 14).  
Regarding claim 34, Choi discloses a method further comprising: receiving an additional natural language from the user after receiving a natural language input including the at least one sentence; identifying a second AI model corresponding to the additional natural language from among the plurality of second AI models by analyzing a characteristic of the additional natural language and the characteristic of the user; and in response that the second AI model corresponding to the natural language being different from the second AI model corresponding to the additional natural language, transmitting the additional natural language to the second AI model corresponding to the additional natural language (claim 15).  
Regarding claim 35, Choi discloses a method wherein the transmitting of the additional natural language comprises transmitting history information of dialogues performed with the second AI model corresponding to the natural language and context information together with the additional natural language to the second AI model corresponding to the additional natural language (claim 16).  
Regarding claim 36, Choi discloses a method wherein the characteristic of the at least one sentence comprises matching score with respect to each of the plurality of second AI models (claim 12).  
Regarding claim 37, Choi discloses a method wherein the first chatting server is a chatting server configured to provide a response corresponding to the natural language input using pre-stored response data base, wherein the second chatting server is a chatting server configured to provide a response by identifying a context of the natural language input using a first response model, and wherein the third chatting server is a chatting sever configured to provide a response by inferring a question included in the natural language input using a second response model (claim 18).  
Regarding claim 29, Choi discloses a computer program product comprising commands stored in non- transitory computer-readable recording medium, the commands, when executed by a processor, causing an electronic apparatus, to perform operations comprising: receiving at least one sentence as an input; based on the at least one sentence being input to a first AI model, obtaining through the first AI model identification information of a second AI model corresponding to the at least one sentence from among a plurality of second AI models according to at least a characteristic of the at least one sentence, transmitting, based on the identification information of the second AI model corresponding to the at least one sentence, information regarding the at least one sentence to the second AI model corresponding to the at least one sentence and receiving a response with respect to the at least one sentence (claim 19).

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 20-27 and 29-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of controlling an electronic apparatus, as explained in detail below. 
The limitation of receiving at least one sentence as an input (can be done by a user communication a sentence); based on the at least one sentence being input to a first AI model, obtaining through the first AI model identification information of a second AI model corresponding to the at least one sentence from among a plurality of second AI models according to at least a characteristic of the at least one sentence (can be done by a user analyzing the data and making a determination), transmitting, based on the identification information of the second AI model corresponding to the at least one sentence, information regarding the at least one sentence to the second AI model corresponding to the at least one sentence and receiving a response with respect to the at least one sentence (can be done by a user relaying the information).  The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar language, for example, processing natural language, analyzing data identifying certain languages, weighing data, storing history data and matching data, which is all mental processing and can be done by a human.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657